DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MARLINE AMIACHE,
                              Appellant,

                                     v.

      MARLENE BLICK, PAULA CURMI, GEORGE DEBONIS, and
                     HAROLD SCHMIDT,
                         Appellees.

                               No. 4D20-1897

                          [December 30, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2020-CA-
003957-XXXX-MB.

  E. Cole FitzGerald, III of E. Cole FitzGerald, III PLLC, Palm Beach, for
appellant.

  Selina P. Patel and Scott A. Cole of Cole, Scott & Kissane, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.